            Case 1:19-cv-02305-AJN Document 66 Filed 06/25/20 Page 1 of 3



UNITED STATES DISTRICT COURT                                                                   6/25/2020
SOUTHERN DISTRICT OF NEW YORK
U.S. BANK NATIONAL ASSOCIATION, as Trustee                     Index No. 1:19-cv-02307
for GSAMP TRUST 2007-HE2,                                          [rel. 1:19-cv-02305]

                          Plaintiff,

                          -against-

GOLDMAN SACHS MORTGAGE COMPANY and
GS MORTGAGE SECURITIES CORP.,

                         Defendants.


                      FED. R. CIV. P. 26(d)(1) STIPULATION
              PERMITTING IMMEDIATE LOAN DOCUMENT DISCOVERY

       WHEREAS U.S. Bank National Association (the “Trustee”), as Trustee for Goldman

Sachs Alternative Mortgage Products Trust 2007-HE2 (“GSAMP 2007-HE2”), has filed and

served a complaint in this action (Dkt. No. 29); and

       WHEREAS the parties have agreed that Defendants will respond to the complaint by

July 13, 2020 (Dkt. Nos. 34 & 35); and

       WHEREAS the parties desire to commence discovery, but wish to limit that discovery

during the initial pleading stages;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED among all

parties, by their undersigned counsel, as follows:

       1.       For purposes of this stipulation, the “Limited Discovery Period” shall last from

the date hereof until:

                a. the date that the Court resolves Defendants’ contemplated motion to dismiss

                    the action in its entirety; or




                                                     1
            Case 1:19-cv-02305-AJN Document 66 Filed 06/25/20 Page 2 of 3



                b. if the only basis in such motion for dismissing this action in its entirety is the

                    “depositor consent” language in Section 2.07 of the GSAMP Trust 2007-HE2

                    Pooling and Servicing Agreement, the date that the Court resolves the motion

                    to dismiss in U.S. Bank National Association, as Trustee for GSAMP Trust

                    2007-HE1 v. Goldman Sachs Mortgage Company, L.P. and GS Mortgage

                    Securities Corp., No: 19-cv-02305.

       2.       The parties may immediately commence discovery, but, during the Limited

Discovery Period, shall limit such discovery to i) an exchange of Rule 26 initial disclosures;

ii) the identification of any non-parties (including due diligence providers) that may have

possession, custody or control of loan tapes, loan files, servicing files and underwriting

guidelines (together, “Loan Documents”); and iii) the collection (including from non-parties) of

Loan Documents, while deferring all other discovery until after the Limited Discovery Period.

       3.       All discovery other than that described in paragraph 2 hereof shall be deferred

until after the Limited Discovery Period.

       4.       The Parties agree that, during the Limited Discovery Period, the parties will only

be required to search for and collect Loan Documents from centralized files, systems, and

repositories, and will not be required to search, collect or review other electronically-stored

information (e.g., email communications) as part of that search. A party’s collection and, to the

extent responsive, production of Loan Documents from centralized files, systems, and

repositories shall fully satisfy its obligation under clause (iii) of paragraph 2. For the avoidance

of doubt, no party is required to produce any documents or information relating to Loan

Documents until after the Limited Discovery Period other than as set forth in this Stipulation.




                                                  2
            Case 1:19-cv-02305-AJN Document 66 Filed 06/25/20 Page 3 of 3



Dated: June 23, 2020
       New York, New York

MCKOOL SMITH, P.C.                               ORRICK, HERRINGTON & SUTCLIFFE
                                                 LLP

By: /s/ Christopher P. Johnson                   By: /s/ Richard A. Jacobsen, Jr.
        Christopher P. Johnson                           Richard A. Jacobsen, Jr.
Gayle R. Klein                                   Thomas N. Kidera
Zachary W. Mazin
Jared S. Siegel

One Manhattan West                               51 West 52nd Street
395 Ninth Avenue, 50th Floor                     New York, NY 10019
New York, NY 10001                               rjacobsen@orrick.com
cpjohnson@mckoolsmith.com                        tkidera@orrick.com
gklein@mckoolsmith.com                           (212) 506-5000
zmazin@mckoolsmith.com
jsiegel@mckoolsmith.com
(t) (212) 402-9400

Attorneys for Plaintiff U.S. Bank National       Attorneys for Defendants Goldman Sachs
Association, as Trustee for GSAMP 2007-HE2       Mortgage Company and GS Mortgage
Trust                                            Securities Corp.


SO ORDERED:

___________________________
The Honorable Alison J. Nathan
United States District Judge

June 24
     __, 2020




                                             3
4831-4686-5599
